Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. US 10055880 B2. This is a statutory double patenting rejection.

Instant Application:
Claim 1
Patent No. 10055880
Claim 1



1. A computer-implemented method for increasing a dimensional depth of a two-dimensional image of a face to yield a face image that appears three dimensional, said method being implemented in a computer having a processor and a random access memory, wherein said processor is in data communication with a display and with a storage unit, the method comprising:


acquiring from the storage unit the two-dimensional image of the face; 

acquiring from the storage unit the two-dimensional image of the face;


acquiring from the storage unit a three-dimensional mesh image;
acquiring from the storage unit a three-dimensional mesh image;


using said computer and executing a plurality of programmatic instructions 




 

using said computer and executing a plurality of programmatic instructions stored in the storage unit, generating a texture map of the two-dimensional image of the face;


using said computer and executing a plurality of programmatic instructions stored in the storage unit, projecting said texture map of the two-dimensional image of the face onto the three- dimensional mesh image; 


using said computer and executing a plurality of programmatic instructions stored in the storage unit, projecting said texture map of the two-dimensional image of the face onto the three- dimensional mesh image;





using said computer and executing a plurality of programmatic instructions stored in the storage unit, determining a first set of one or more proportions within the two-dimensional image of the face;


using said computer and executing a plurality of programmatic instructions stored in the storage unit, determining a second set of one or more proportions within the three-dimensional mesh image; 


using said computer and executing a plurality of programmatic instructions stored in the storage unit, determining a second set of one or more proportions within the three-dimensional mesh image;

using said computer and executing a plurality of programmatic instructions stored in the storage unit, determining a plurality of scaling factors, wherein each of said scaling factors is a function of one of said first set of one or more proportions 



using said computer and executing a plurality of programmatic instructions stored in the storage unit, determining a plurality of scaling factors, wherein each of said scaling factors is a function of one of said first set of one or more proportions 




using said computer and executing a plurality of programmatic instructions stored in the storage unit, adjusting the three-dimensional mesh image based on the determined plurality of scaling factors to yield the face image that appears three dimensional; and


and using said computer, outputting the face image that appears three dimensional.
using said computer, outputting the face image that appears three dimensional.





Instant Application
1
2
3
4
5
6
7
8
9
10

1
2
3
4
5
6
7
8
9
10




Instant Application
11
12
13
14
15
16
17
18
19
20
Aforementioned Patent
11
12
13
14
15
16
17
18
19
20



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616